Citation Nr: 1510286	
Decision Date: 03/12/15    Archive Date: 03/24/15

DOCKET NO.  10-26 489	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for peripheral arterial disease as secondary to the service-connected disability of hypertension.  

2.  Entitlement to an initial evaluation in excess of 10 percent for tinnitus.  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Espinoza, Associate Counsel



INTRODUCTION

The Veteran had over 21 years of active service. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from an October 1993 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana and a December 2008 rating decision of the RO in St. Petersburg, Florida.  The October 1993 rating decision, in pertinent part granted service connection for tinnitus and the October 2008 rating decision denied service connection for peripheral arterial disease.  The record reflects the Veteran current resides within the jurisdiction RO in St. Petersburg, Florida, from which the appeal was certified.

Additional evidence subsequent to the most recent May 2010 statement of the case (SOC) has been associated with the record.  Specifically, VA treatment records, most recently dated in December 2011, have been associated with the electronic record in Virtual VA.  Neither the Veteran's representative nor the Veteran waived RO review of this additional evidence.  See 38 C.F.R. § 20.1304(c) (2014).  However, as this case must be remanded for additional development, the RO will have an opportunity to consider the additional evidence in the first instance when the claims are re-adjudicated after the development is completed.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

An October 1993 rating decision granted service connection tinnitus, and assigned a noncompensable initial evaluation, effective from November 1, 1992.  A notice of disagreement (NOD) was received in October 1994 as to the noncompensable initial rating assigned for the service-connected tinnitus.  The RO issued a November 1994 SOC and the Veteran timely perfected an appeal.  In an April 1995 rating decision, the RO increased the rating for tinnitus to 10 percent, effective from November 1, 1992.  In May 1995 VA correspondence, which provided notification of the April 1995 rating decision, the RO held such constituted a full grant of the benefit sought on appeal and no further action would be taken on the appeal as it was considered withdrawn unless the Veteran expressed further dissatisfaction.  But see AB v. Brown, 6 Vet. App. 35, 38 (1993) (a claim for an increased evaluation remains viable on appeal when an increase to less than the maximum evaluation is made during the pendency of an appeal).  Nonetheless, the record does not reflect the Veteran withdrew his appeal for a higher initial evaluation for tinnitus, notwithstanding that his evaluation was increased to 10 percent, during the appeal, effective from the date of the grant of service connection.  In this regard, the Board is the final arbiter of its jurisdiction and, the Board finds that a remand is warranted as a supplemental statement of the case (SSOC) has not been issued with consideration all the relevant evidence of record associated with the claims file since the most recent adjudication of the claim by the RO, nor has an SSOC been issued specific to the issue of entitlement to an initial evaluation in excess of 10 percent for tinnitus.  

With respect to the Veteran's claim for service connection for peripheral arterial disease, a November 2008 VA examiner noted that peripheral arterial disease is also called peripheral vascular disease with atherosclerosis of the lower extremities causing ischemia.  The November 2008 VA examiner noted risk factors are the same as those for atherosclerosis, including hypertension, dyslipidemia, cigarette smoking, and a family history of atherosclerosis.   The November 2008 VA examiner noted the Veteran was diagnosed with hyperlipidemia and was an active chronic smoker.  Therefore, the November 2008 VA examiner opined that it was less likely than not that the Veteran's present peripheral vascular disease was caused by, or related to, hypertension.  The November 2008 VA examiner further stated that more likely than not that the peripheral vascular disease was of multifactorial etiology.  However, it is not clear from the November 2008 VA examiner's opinion to what extent, if any, the service-connected hypertension, in and of itself, contributed to or chronically aggravated the peripheral arterial disease, as such was also noted as a risk factor.  

In view of the foregoing, the Board must find that the November 2008 VA examination report is not adequate for resolution of this case.  Once VA has provided a VA examination, it is required to provide an adequate one, regardless of whether it was legally obligated to provide an examination in the first place.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  Therefore, a remand is required in order to accord the Veteran a new examination to address the nature and etiology of his peripheral arterial disease.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (When the medical evidence of record is insufficient, in the opinion of the Board, or of doubtful weight or credibility, the Board must supplement the record by seeking an advisory opinion, ordering a medical examination, or citing recognized medical treatises that clearly support its ultimate conclusions.).

Accordingly, the case is REMANDED for the following actions:

1.  After undertaking any development deemed appropriate, adjudicate the issue of entitlement to an initial evaluation in excess of 10 percent for tinnitus, as an appeal was perfected from the October 1993 rating decision, with consideration of additional relevant evidence since the November 1994 SOC.  If the benefit sought is not granted, furnish the Veteran and his representative with an SSOC and afford them an opportunity to respond before the issue is returned to the Board for further review.

2.  Thereafter, schedule the Veteran for a VA examination to determine the nature and etiology of the Veteran's peripheral arterial disease.  All necessary tests and studies should be conducted.  The entire claims file should be made available for review in conjunction with the examination. 

The examiner is requested to provide an opinion as to whether it is at least as likely as not (50 percent or greater degree of probability) that peripheral arterial disease was caused by, or aggravated by (i.e., made chronically worse), the Veteran's service-connected hypertension.

The term at least as likely as not does not mean within the realm of possibility, but rather that the evidence both for and against a conclusion is so evenly divided that it is as sound to find in favor of conclusion as it is to find against it.

A complete rationale for all opinions expressed must be provided.

3.  The Veteran must be notified that it is his responsibility to report for the examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2014). 

4.  Finally, after undertaking any other development deemed appropriate, readjudicate the issue on appeal of entitlement to service connection for peripheral arterial disease.  If the benefit sought is not granted, furnish the Veteran and his representative with a supplemental statement of the case and afford them an opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




